Citation Nr: 0028504	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to 
November 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on 
February 8, 2000.  A transcript of that hearing has been 
associated with the record on appeal.

The issues of whether the evidence is new and material to 
reopen a claim of entitlement to secondary service connection 
for sinusitis, raised by the appellant's representative at 
the February 2000 hearing, and whether the evidence is new 
and material to reopen a claim of entitlement to service 
connection for a psychiatric disorder, raised by the 
appellant in statements in February 1993, December 1995, and 
at the February 2000 hearing, are referred to the RO for 
appropriate development.


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the appellant's 
claims can be made.  Potentially relevant medical records 
have not been obtained by the RO.  The appellant stated at 
the February 2000 hearing that she is treated at VA 
facilities approximately every three months and that she was 
treated at a VA hospital in approximately 1997.  If records 
of VA treatment are material to the issue on appeal and are 
not included within the claims folder, a remand is necessary 
to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The RO should attempt to obtain these 
records.  The appellant also indicated at the hearing that 
she had been treated at a non-VA facility in approximately 
1997.  The RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), once a claimant has submitted a well-grounded claim, 
the VA is required to assist that claimant in developing the 
facts pertinent to the claim.  See 38 C.F.R. § 3.159 (1994); 
Littke v. Derwinski, 1 Vet. App. 90, 91-92 (1990).

The appellant indicated at the February 2000 hearing that she 
had participated in VA vocational rehabilitation.  Therefore, 
the VA vocational rehabilitation file, if any, should be 
associated with the claims file in order to fully evaluate 
the appellant's claim for an increased disability rating.

Further, at the February 2000 hearing, the appellant 
testified that she had last had an asthma attack 
approximately three years previously.  However, at an April 
1999 VA respiratory examination, she reported that she had 
attacks three times per week.  The reason for this apparent 
contradiction is unclear.  Further, although previous VA 
examinations of the appellant have been thorough, no 
description has been provided of the level of activities that 
the appellant is capable of performing.  Where the record 
does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, an additional VA 
examination of the appellant is necessary.

This case is remanded for the following:

1.  The RO should request that the 
appellant provide a list of those (VA and 
private medical providers) who have 
treated her for asthma since May 1994.  
The RO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims file.  With 
respect to any VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records received with the claims file.  
If any private treatment is reported and 
the records are not obtained, the 
appellant and her representative should 
be told of the negative results and of 
the appellant's ultimate responsibility 
to provide the records.  38 C.F.R. § 
3.159 (1999).

2.  The RO should ascertain whether a VA 
vocational rehabilitation file exists for 
the appellant and, if so, associate it 
with the claims folder.  If no vocational 
rehabilitation file exists, that should 
be noted in the claims file.

3.  Thereafter, the appellant should be 
afforded a VA examination to assess the 
severity of her service-connected 
bronchial asthma.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to offer an opinion 
as which types of types of employment 
(e.g., heavy manual labor, light manual 
labor, sedentary employment, etc.), if 
any, are precluded by the appellant's 
bronchial asthma.

4.  Thereafter, the RO should re-
adjudicate the appellant's claim.  With 
regard to the appellant's bronchial 
asthma, the RO should again consider 
whether either the new or old version of 
the rating criteria is more favorable to 
the appellant's claim.  If one or the 
other is more favorable, i.e., the 
appellant would be granted a higher 
rating under one than under the other, 
the RO should so state and then apply the 
more favorable version of the regulations 
to the claim.  If the result is the same 
under either set of criteria, the RO 
should apply the new regulations to the 
claim.  Following completion of these 
actions and, if the decision remains 
unfavorable, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.  Thereafter, in 
accordance with the current appellate 
procedures, the case should be returned 
to the Board for completion of appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



